COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN RE                                           §           No. 08-20-00175-CV

  REBECCA MACIAS NELSON,                          §      AN ORIGINAL PROCEEDING

                                Relator.          §             IN MANDAMUS



                                       JUDGMENT

       The Court has considered this cause on Relator Rebecca Macias Nelson’s unopposed

motion to dismiss original proceeding in mandamus and concludes the motion should be granted

and Relator’s mandamus proceeding should be dismissed. We therefore dismiss this petition for

writ of mandamus. We further order that each party shall be responsible for their own costs

related to this proceeding.

       IT IS SO ORDERED THIS 22ND DAY OF OCTOBER, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.